IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 46910

STATE OF IDAHO,                                 )
                                                )    Filed: February 12, 2020
       Plaintiff-Respondent,                    )
                                                )    Karel A. Lehrman, Clerk
v.                                              )
                                                )    THIS IS AN UNPUBLISHED
MICHAEL GERALD GRIFFITH,                        )    OPINION AND SHALL NOT
                                                )    BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Samuel A. Hoagland, District Judge.

       Order denying I.C.R. 35 motion, affirmed.

       Michael G. Griffith; Boise, pro se appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kale D. Gans, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

GRATTON, Judge
       Michael Gerald Griffith appeals from the district court’s denial of his Idaho Criminal
Rule 35 motion, arguing his sentence is illegal because the district court lacked subject matter
jurisdiction. For the reasons set forth below, we affirm.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       In 2015, Griffith was charged with robbery, use of a deadly weapon in the commission of
a crime, and unlawful possession of a firearm. Pursuant to a plea agreement, Griffith pled guilty
to robbery and the remaining charges were dismissed. The district court imposed a unified term
of twenty-five years with five years determinate.
       In 2019, Griffith filed an I.C.R. 35 motion claiming his sentence was illegal because the
court lacked subject matter jurisdiction. Specifically, Griffith noted he had irrefutable proof he
was a sovereign and not a person which rendered the judgment void. He further argued that any

                                                 1
other action would amount to kidnapping. Even absent any cogent legal argument, the district
court concluded Griffith’s sentence was not illegal and the court did have subject matter
jurisdiction based on the face of the record. Accordingly, the district court denied Griffith’s
motion. Griffith timely appeals.
                                                 II.
                                           ANALYSIS
       When issues on appeal are not supported by applicable propositions of law, authority, or
argument, they will not be considered. Idaho Appellate Rule 35; State v. Zichko, 129 Idaho 259,
263, 923 P.2d 966, 970 (1996). Griffin appears to argue that, by virtue of a judgment entered by
a Pennsylvania Court of Common Pleas, he is a “sovereign” and not a “person”; full faith and
credit requires Idaho to honor the purported Pennsylvania judgment; by virtue of rules of
statutory construction, only persons not sovereigns may be subject to jurisdiction in the Idaho
courts; and, the Idaho courts therefore lacked jurisdiction over him. Griffin cites to general cases
regarding statutory construction, full faith and credit, judicial notice, oath of office, subject
matter jurisdiction, and federal law. However, he cites no law that connects these general
propositions in the manner he seems to wish us to do. 1 The district court acquired subject matter
jurisdiction when the state filed a complaint alleging Griffith committed crimes within the state
of Idaho. 2 Griffith has waived the issue on appeal for lack of applicable argument and authority.
                                                III.
                                         CONCLUSION
       Griffith’s claims on appeal are not supported by relevant argument or authority.
Accordingly, we affirm.
       Chief Judge HUSKEY and Judge BRAILSFORD CONCUR.




1
       Aside from the fact that his claim of irrefutable proof that he is a sovereign is not.
2
       The district court shall have original jurisdiction in all cases, both at law and in equity,
and such appellate jurisdiction as may be conferred by law. Idaho Const. art. V, § 20.
                                                 2